Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 24, 2014

                                     No. 04-14-00593-CV

                           IN THE INTEREST OF A.R.E., a Child

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01424
                     Honorable Charles E. Montemayor, Judge Presiding

                                           ORDER

         In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. It is ORDERED that no costs shall be assessed against appellant in relation
to this appeal because he qualifies as indigent under TEX. R. APP. P. 20.

       It is so ORDERED on September 24. 2014.


                                                _____________________________
                                                Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2014.

                                                _____________________________
                                                Keith E. Hottle, Clerk